Melissa K. Caen Vice President, Associate General Counsel And Corporate Secretary Southern Company Services, Inc. 30 Ivan Allen Jr. Blvd. NW Atlanta, GA 30308 Tel404.506.0684 Fax404.506.0344 February 24, 2012 THE SOUTHERN COMPANY ALABAMA POWER COMPANY GEORGIA POWER COMPANY GULF POWER COMPANY MISSISSIPPI POWER COMPANY SOUTHERN POWER COMPANY Annual Report on Form 10-K for the Fiscal Year ended December 31, 2011 Securities Exchange Act 1934 Securities and Exchange Commission treet, NE Washington, DC20549 Ladies and Gentlemen: We transmit for filing the Annual Report on Form 10-K for each of the above-named registrants for the fiscal year ended December 31, 2011. Please address all comments that should arise regarding the Form 10-K to the undersigned at Southern Company Services, Inc., 30 Ivan Allen Jr. Boulevard, NW, Atlanta, Georgia 30308.If you have any questions on such matters, please call me at (404) 506-0684. Very truly yours, /s/Melissa K. Caen Melissa K. Caen
